Title: From George Washington to George Walton, 29 May 1789
From: Washington, George
To: Walton, George



Sir
(Public Service) New York May 29th 1789

I have received by Colonel Gunn your honors letters of the 11th and 15th of March, and the enclosures therein contained respecting the conduct of Joseph Martin Esqr. late agent of the United States to the Cherokee and Chickasaw nations of Indians.
It appears by the Resolve of Congress of the 19th of June 1788 that the said Joseph Martin was appointed an agent for the Cherokee nation of Indians to continue in office six months, and that on the 20th of August following his agency was extended to the Chickasaw nation of Indians with the powers described in the act of the 19th of June.
The period of his service therefore must be considered as having expired on the 19th day of December last.
His conduct will most probably operate to prevent any future confidence in him, or employment in the service of the United States—What further measures it may be proper to take respecting him will be a subject of consideration.
The unhappy situation of affairs between the State of Georgia and the Creeks will soon be a subject of deliberation, and I am persuaded will receive all that dispatch that the nature of the case may require, and the circumstances of the Government admit. I have the honor to be Sir with great respect Your Most Obedient Humble Servant

Go. Washington

